DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract should be updated to reflect method invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the sensor layers comprise strain gage sensor wire on substrates” (claim 1 lines 2-3) is incomplete process,  since it is unclear as to how the claimed “strain gauge sensor wires on substrates is formed” at this stage of the process.   Appropriate correction is requested.

Claim 2 directed to structure limitation and lacking of method limitation thereto. Since it is unknown as to how the serpentine configuration is obtained without method or process associated thereto.
“are formed” claim 3 not positive method step, the use of “selectively forming  the strain gauge wires. . .”is suggested.
“the step of” (claim  4, line 1) lack of proper antecedent basis  for this and should be deleted.
Claim 10 directed to structural limitation “a footprint” and its dimension associated thereto with lacking of process step and /or method of how “a footprint” associated with the claimed method.   Appropriate correction is requested.
Since the claim directed to method for making “a stack strain gauge sensor” as indicated in claim 1, and claims 11-13 directed to an associated attachment surface “body surface and finger nail of claim 13” (is not a part of the claimed the stacked strain gage sensor) which do not further limit the claimed method and made scope of claim unclear.   
Claims 5-9 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 as best understood  is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshome (6236572) in view of Kieffer (7094061) or Kutlu (7096748).
Teshome discloses the claimed method, comprising:
forming multiple sensor layers 142, 148, 158, wherein the sensor layers comprise strain gauge sensor wires on substrates (136, 138 of Figs. 5-6);
forming holes 162 in the substrates 136, 138 (see Fig 14);
stacking the sensor layers 142, 144, 158, one on top of another, to form a stack with the holes aligned in one or more locations forming through holes in the stack (see Figs. 5-6A-B); and
forming interconnects 152 in the holes in one or more other locations interconnecting the strain gauges sensor wires (as 142/144/158) between adjacent sensor layers to form a stacked strain gauge sensor 132 (see Figs 5-6B, 15).  If it is argued that the Teshome do not teach the claimed forming multiple sensor layers then Applicants refer to either of Kieffer or Kutlu for the teaching above (see Fig. 4-5 of Kieffer references 84, 88 or Kutlu Fig. 3 for sensors formed layers 106’s).   Therefore, one of an ordinary skill in the art at the time of the effective filing date of the invention to employ the teachings of Kieffer or Kutlu as noted above onto the invention of Teshome in order to form a device having the above configurations and/or requirement by utilizing w/ the known and available process.  The motivation for the combination can be found in either references since they are in same endeavor field of invention (see abstract of Kieffer or Kutlu).
	As applied to claim 2, noting that Figs. 2-4 and pars. 0028-0029 for various form or shape configurations of the strain sensor traces or wires.   
	As applied to claim 3, regarding to selecting “a material selected from the group consisting of: an electrically conductive paste, a metal, a metal alloy, a doped semiconductor material, and combinations thereof.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the selecting of material  including the combination of material set forth in 
	As applied to claim 4, printing process is known in the art, therefore not inventive when departing from the combination teaching above.  The skilled person would employ such printing wire process for forming traces or wires pattern on PCB in order to obtain such conductive traces or wires patterns without exercising any inventive skills.
	 Due to the 35 USC 112(b) issues noted above for claims 10, 11-13 the examiner is not able to make a meaningful prior art rejection at this time for claims above.  Note that such omission of any prior art rejection is not to be construed as an indication of allowable subject matter, since the patentability determination of these claims cannot be made at this time due to the ambiguity in the claim language. Upon the resolution of the 35 USC 112(b) issues, the examiner may apply prior art rejections as deemed appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt